PER CURIAM.
The appellants seek review of their convictions for delivery and possession of controlled substances. Section 893.13, Florida Statutes (1977). We have for our consideration two points on appeal.
During the pre-trial activities, the appellants moved to suppress certain evidence which was obtained during a search of the appellants’ home. The trial court denied the motion. The Shirahs now assert error in that the search warrant was based upon an affidavit containing misstatements and unreliable information. After reviewing the motion, we find it contained insufficient allegations to sustain an attack on the underlying affidavit. Mason v. State, 375 So.2d 1125 (Fla. 1st DCA 1979).
The appellants also urge as error the trial court’s denial of two motions for new trial. Each motion alleged as its basis the ineffective assistance of trial counsel. We find that the first motion did not contain adequate allegations to warrant a new trial and that the second motion was not timely filed. Accordingly, the convictions are affirmed.
MILLS, C. J., and McCORD and THOMPSON, JJ., concur.